DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-26-2022 has been entered.
 	1.  A new office action is found below which addresses the claim amendments.

	2.  The examiner believes that a more favorable outcome may occur if the appicant amends the independent claims as follows:
	Independent claim + claim 7 + claim 3 + claim 4 + claim 5 + claim 11 + claim 12 + claim 15 + claim 17.
	Some of the claims put forth concepts that can be “combined” and the examiner will let the applicant perform the editing task so that all the salient portions are included.
Claim 7 puts forth determining that an AP is impacted while claim 3 puts forth using a change trend and claim 4 puts forth a virtualized access point that can be modified by instructions.  Claims 5 and 11 put forth destroying and then creating another virtualized AP instance based on the changes.  Change 12 puts forth configuring according to parameters based on the changes (merge with claims 5 and 
	The examiner leaves it to the applicant to combine all these limitations into one set of cohesive independent claims whereupon the examiner should be able to generate an allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 12-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 8,964,685 and further in view of { Yerramalli et al. US 2015/0098412 or Barabell et al. US 2016/0037550}.
As per claims 1, 6 and 13, Smith (8,964,685 - from IDS) teaches a system (Figure 11), comprising: 
an access point communication module configured to communicate with a plurality of access points, wherein each of the plurality of access points is configured to communicate with one or more user devices (Figure 11: Spectrum Arbitrage Unit #1102 that communicates with the Network 1 and Network 2 core networks and ultimately to the BTS. Figure 1 shows access point #102 communicating with user devices #101a-g); 
a shared access communication module that communicates with a radio access network element, a shared access processing module (DPC/Spectrum Arbitrage Unit #902 or #1102 is a computer/processor) and the access point communication module (DSC/Spectrum Arbitrage unit communicates with access points), the shared access communication module is configured to receive/provide shared access system data and provide the shared access system data to the access point communication module (Figure 11 shows that Spectrum Arbitrage unit communicates/”shares” with core networks of Network 1 and 2, see at least link 1106 showing communication to at least core network of Network 2 (there is similar link between Spectrum Arbitrage unit and core network of Network 1 – essentially the Spectrum Arbitrage unit understands network loading and “shares/communicates” with the network(s)/core(s) to optimize communications); and 
a shared access communication module configured to communicate with a network element wherein the shared access communication module is configured to provide shared access system data comprising spectrum frequency changes to the access point communication module wherein the shared access system data comprises a shared access spectrum  (Smith teaches new channels (ie. Frequency, frequencies and/or frequency ranges) are changed and allocated, which reads on the claim limitations) AND a shared access processing module configured to transmit, to at least one access point of the plurality of access points, an access point command based on the changes,  (Spectrum Arbitrage unit determines/”analyzes” communication needs across Network 1 and Network core networks and can adjust/adapt the communications services/bandwidth/spectrum accordingly (ie. via commands) --  See also C1, L39-50 above which teaches that frequency reallocation will determine how the system is impacted and how it must be changed in response).  
When Network 1 becomes overburdened and requires additional spectrum resources, the core network 1104a, may determine a need for spectrum and request for additional spectrum resources from the DSA communication system out-of-network component 1102. Network 2 may determine that it has available an excess amount of spectrum resources due to low call traffic. Network 2 may also report the availability of excess resources to the out-of-network component 1102. Communication between the DSA out-of-network component 1102 and Network 2 may be through the Internet 106. Alternatively, the out-of-network component 1102 and Network 2 may communicate directly as shown by dashed line 1106. The DSA out-of-network component 1102 may facilitate the allocation of spectrum resources from Network 2 to Network 1 which is shown here by the dashed line 1108.  (C26, L10-24)
The various embodiment methods and systems provide a Dynamic Spectrum Arbitrage (DSA) system for dynamically managing the availability, allocation, access and use of RF spectrum by using real-time data. Currently, RF spectrum is licensed or purchased in frequency and space based upon speculation of future usage and without taking into account real-time data. The DSA communication system makes RF spectrum available based on frequency, space (i.e., geographical regions) and time, thus, providing a flexible and dynamic spectrum management method and system as compared to the current static command and control methods. Since the RF spectrum resources are available based on time, frequency and space, spectrum allocated through the DSA communication system may be available for short term leases and free from interference. Short term leasing of spectrum may increase competition in a given market area and improve spectrum efficiency without negatively impacting the carriers' ability to deliver service. By efficiently and dynamically managing spectrum availability, allocation, access and use, the DSA communication system may in effect increase the RF spectrum availability.   (C18, L45-65)
In the various embodiments, the Dynamic Spectrum Arbitrager (DSA) system may further manage allocation or assignment of RF spectrum resources of a network provider for specific uses, such as use by secondary users. The DSA communication system may manage RF spectrum allocation based on the providers' varying criteria, such as degrees of prioritization (e.g., low priority or no priority), type of connection (e.g., "always on" and "surge" guaranteed access and bandwidth), and price.    (C20, L62 to C21, L3)
FIG. 12 illustrates a communication system 1200 of an embodiment DSA network. The DPC 902 may provide the master control for the arbitrage process while serving several different networks.  (C26, L35-40)

Wherein the shared access point processing module is in communication with the access point communication module (DSC communicates with access points) and is configured to transmit through the access point communications module (DSC sends allocation/reallocation information to the access points via its processor and communication links) in response to determining that the at least one access point is impacted by the shared access system data, based operating parameters of the at least one access point.  (Smith teaches that available RF Spectrum/frequency can be changed for the different access points which can “impact” each access point (eg. either their frequency bands are reallocated/changed OR other access points’ frequency bands are reallocated/changed, which is based on the current shared access system data and the current/changed operating parameters.  For example, below teaches that there’s a current configuration that can be changed when unused RF Spectrum of the first network is provided to the second network – thus the impact is a change of RF Spectrum/available frequency band(s) and a change is determined based on the current shared access system data and the operating parameters (eg. old configuration to the new/changed configuration.  Further note that the overall operation of Smith teaches that the access point is “impacted” (ie. Adapted/reconfigured) as based on the “shared access system data”, ie. Data requests versus allocated spectrum, which can be impact the access point/BTS/eNB when the Spectrum Arbitrage unit determines it needs to modify the current allocation of Network 1 and Network 2, which reads on the claim):
According to a first embodiment, a method for dynamically managing radio frequency (RF) spectrum resources in frequency, space and time includes monitoring the use of RF spectrum resources at a first network and determining an amount of unused RF spectrum resources in the first network. The method includes allocating a portion of the amount of unused RF spectrum resources of the first network for use by secondary users and receiving a request for additional RF spectrum resources from a second network. The method includes providing the second network access to the unused RF spectrum resources of the first network. The method may include off-loading a secondary user from the first network. 
According to another embodiment, a communication system comprising a server configured with server-executable instructions to perform operations comprises a dynamic spectrum arbitrage and management. The management enables radio frequency spectrum to be made available to RF devices in frequency, space and time as described herein. In another embodiment, a server configured with server-executable instructions to perform operations comprises a dynamic spectrum arbitrage and management. The management enables radio frequency spectrum to be made available to RF devices in frequency, space and time. 
In another embodiment, radiofrequency spectrum clearinghouse includes a server for monitoring the use of RF spectrum resources. The clearinghouse determines an amount of unused RF spectrum resources in a first communication system and allocates a portion of the amount of unused RF spectrum resources for use by secondary users. The server forms allocated shares of the unused RF spectrum resources of the first communication system. The allocated shares are to be utilized by a second communication system. The server may communicate the availability of the allocated shares to the second communication system.   (C1, L39 to C2, L5)
But is silent on 
wherein the radio access network element is configured to operate on a carrier frequency and a different frequency associated with a shared spectrum AND between the carrier frequency and the different frequency shared access system data AND between the carrier and the different frequency, wherein the system is further configured to predict future changes to the shared access system data according to analysis of a log of the shared access system data AND the future changes to the shared access system data.
The examiner interprets Smith as supporting just one cellular technology that uses ONE frequency range and not across two different technologies/frequency ranges (ie. on a carrier and a different frequency), so Smith does not appear to allow internetworking between two different networks/frequency ranges. Put another way, if the user was to be handed off, it would stay on/in the same “network frequency range that was used by the serving network, ie. GSM-to-GSM or CMDA-to-CDMA, etc..   The claim limitation above (missing from Smith) appears to put forth frequency ranges on two DIFFERENT networks (ie. licensed and unlicensed or GSM-to-CDMA, etc.).
At least Yerramalli or Barabell teaches allocating frequencies across multiple frequency ranges (ie. at least licensed to unlicensed), hence one skilled would use Smith’s allocating/reallocating across multiple networks/frequency ranges/carriers:
i.  Yerramalli et al. US 2015/0098412 teaches an ability to offload a user to another network, hence the spectrum on the second/unlicensed network must be allocated to that user to use (as per Smith):
 [0004] As cellular networks become more congested, operators are beginning to look at ways to increase capacity. One approach may include the use of a WLAN to offload some of the traffic and/or signaling of a cellular network. WLANs (or WiFi networks) are attractive because, unlike cellular networks that operate in a licensed spectrum, WiFi networks generally operate in an unlicensed spectrum.
ii.  Barabell et al. US 2016/0037550 teaches an ability to use both unlicensed and licensed frequencies concurrently (at the access point and at the UE), which again requires coordination to use that unlicensed spectrum (as per Smith):
[0135] In some implementations, carrier aggregation across licensed and unlicensed frequency bands (or, simply, “bands”) can be used. An example of such a system is LTE-Unlicensed (LTE-U). In LTE-U, there is a primary carrier that operates on an operator's licensed band and one or more secondary carriers that operate over unlicensed band, such as the 5 GHz ISM band. In some implementations, the primary carrier is used to handle the UEs mobility and all radio resource management for the UE. In some implementations, each RU simultaneously supports both licensed and unlicensed carriers.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Smith, such that wherein the radio access network element is configured to operate on a carrier frequency and a different frequency associated with a shared spectrum AND shared access system data AND between the carrier and the different frequency, to provide the abilty to share specturm across totally different networks and carrier/frequency ranges.
The prior art above is silent with regard to “...wherein the system is further configured to predict future changes to the shared access system data according to analysis of a log of the shared access system data AND the future changes to the shared access system data.…”, the examiner notes that Deaton et al. US 2012/0120887 teaches analyzing historical data to predict future spectrum needs and making/commanding spectrum changes based on these predictions, which reads on the limitation:
[From Para #87]:  “..For example, there may be a time of day (e.g., during rush hour) when it is anticipated that an increase in spectrum capacity may be needed. Such a determination may be made based on an analysis of the spectrum usage metrics recognizing historical trends in the daily usage of the primary spectrum. A demand trigger may be set at a particular time when a unique event may occur (e.g., a sporting event) when it is anticipated that an increase in spectral capacity may be needed. A demand trigger may further be determined by a predictive algorithm that analyzes historical data to predict future spectrum needs of a network. Therefore, the demand trigger may be responsive to real-time increases in spectral usage, as well as automatically and prospectively based on anticipated demand before the actual increase in demand occurs..”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the system is further configured to predict future changes to the shared access system data according to analysis of a log of the shared access system data, to provide the ability to predict spectrum changes on previous log files to understand when spectrum needs to be changed for future needs.

As per claim 3, the combo teaches claim 1 wherein the system is further configured to generate a change trend in the shared access system data based on the analysis of the log of the shared access system data, wherein the future changes to the shared access system data are predicted according to the change trend.
Deaton et al. US 2012/0120887 teaches analyzing historical data to predict future spectrum needs and making/commanding spectrum changes based on these predictions.  Hence a “change trend” can be seen from the historical data, such as a time of day (rush hour) when an increase is always seen OR for a specific event (sporting event) or merely over a time span that allows determining a prediction to modify the current spectrum allocations, which reads on the limitation:
[From Para #87]:  “..For example, there may be a time of day (e.g., during rush hour) when it is anticipated that an increase in spectrum capacity may be needed. Such a determination may be made based on an analysis of the spectrum usage metrics recognizing historical trends in the daily usage of the primary spectrum. A demand trigger may be set at a particular time when a unique event may occur (e.g., a sporting event) when it is anticipated that an increase in spectral capacity may be needed. A demand trigger may further be determined by a predictive algorithm that analyzes historical data to predict future spectrum needs of a network. Therefore, the demand trigger may be responsive to real-time increases in spectral usage, as well as automatically and prospectively based on anticipated demand before the actual increase in demand occurs..”.






As per claim 7, Smith (US 8,964,685 – from IDS) teaches wherein determining the at least one access point is impacted based on available frequency bands (Smith teaches note that the Spectrum Arbitrage unit will advise Network 1 and Network 2 cores which BTS/eNB/Access point(s) are to be modified, which reads on determining the access point is impacted based on frequency changes to the available frequency bands in the shared access spectrum.  Note also that this could be interpreted as a first BTS is experiencing congestion (an impact) and a second BTS will support handoff of user(s) from the first BTS which impacts both BTS’s (one loses users and gains bandwidth/frequency bands-channels while the other gains uses but loses bandwidth/frequency bands-channels.

As per claims 12 and 20, Smith (US 8,964,685 - from IDS) teaches claim 6/13, further comprising configuring at least one access point to operate according to parameters based on the shared access system data (See figure 11, Spectrum Arbitrage unit determines spectrum resources and sends commands to the Core so that the BTS/eNB/Access Point can be configured accordingly.  See also C1, L39 to C2, L5 previously which teaches reallocating RF Spectrum for the shared access system). 

	As per claim 16, Smith (US 8,964,685 – from IDS) teaches claim 13, wherein the plurality of access points include a non-virtualized access point – Smith does not teach virtualized access point(s), hence he inherently is using/supporting non-virtualized access points).


As per claim 17, Smith US 8,964,685 teaches claim 13, wherein the shared access system data describes dedicated resources made conditionally available when not utilized by an incumbent user (Smith teaches that resources not being used, eg. emergency personnel resources, can be reallocated to other users, C1, L39 to C2, L5).  



As per claim 18, Smith (US 8,964,685 - from IDS) teaches claim 6/13, the access point command includes instructions for one or more of changing an access point frequency, assigning or removing resources for the access point, and handing over user equipment to a different access point (Smith teaches changing frequency/frequencies (ie. Channels) and/or allocating new resources and/or handing off to the other network). 
The wireless device 101b may access the allocated resources by different methods. Network 1 may instruct the wireless device 101b to switch networks to Network 2 to use the allocated resources as a secondary user on Network 2. Alternatively, the allocated resources of Network 2 may be made available through Network 1 enabling the wireless device 101b to use the resources of Network 2 without having to change communications session from Network 1 to Network 2. For example, networks 1, 2, and 3 may pool spectrum that can be allocated for use by multiple entities.   (C26, L25-34)

As per claim 19, Smith (US 8,964,685 - from IDS) teaches claim 16, the system manager includes an interface to one or more of a non-virtualized access point, an antenna, a radio head, and a connectivity element (Fig. 11 shows a “standard” (eg. non-virtualized) BTS/eNB/Access point, which inherently includes an antenna, radio head and “connectivity element” (see at least backhaul links)). 



Claims 4-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith/{Yaramalli or Barabell}/Deaton and further in view of (Yang US20160330736 or Shattil  US 20160094318 or Polehn US 20160081124).
As per claim 4, Smith (8,964,685 - from IDS) teaches claim 3, but is silent on the access point command includes instructions for modifying the virtualized access point instance. 
At least Yang or Shattil or Polehn teach the ability to “create” a virtualized access point(s) and if/when these are changed (as needed to optimize communications, etc.), then they are inherently modified either by a manual input from the NETWORK ADMIN at the physical location of the access point OR automatically from Smith’s Spectrum Arbitrage unit, etc..
At least Shattil teaches that optimization (ie. changes) are required, which would involve modifying the virtual access point instances in real-time:
[From Para #22]:  Real-time cloud infrastructure (which can be based on an open platform and utilize base station virtualization) enables processing aggregation and dynamic resource allocation, reducing the power consumption and increasing the infrastructure utilization rate. This network architecture is advantageous for LTE-Advanced, which requires tight coordination between neighboring cells, as such coordination is facilitated at the central processor where RAN baseband functions of the base transceiver stations are pooled.
Yang teaches managing the virtualized access points:
[0054] The connection controlling device is for controlling and managing one or more VAPs for a WiFi mobile device.
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Smith, such that the access point command includes instructions for modifying the virtualized access point instance, to provide the ability to add/modify/delete a virtualized access point instance to optimize communications in real-time.
As per claims 5 and 10, Smith (8,964,685 - from IDS) teaches claim 4/9 but is silent on modifying the virtualized access point instance includes destroying (or creating) the virtualized access point instance. 
At least Yang or Shattil or Polehn teach the ability to “create” a virtualized access point(s) and if/when these are changed (as needed to optimize communications, etc.), then they are inherently destroyed and a new one is created in its place.
See Shattil (Para #22, as cited in claim 4 above) which teaches optimization of the network resources, which would inherently entail adding/deleting/destroying the virtualized access point instance(s) in real-time.
Yang teaches managing the virtualized access points:
[0054] The connection controlling device is for controlling and managing one or more VAPs for a WiFi mobile device.
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Smith, such that it can modify the virtualized access point instance includes destroying (or creating) the virtualized access point instance, to provide the ability to add/modify/delete a virtualized access point instance to optimize communications in real-time.

As per claim 9, Smith (8,964,685 - from IDS) teaches claim 1/6, but is silent on wherein the at least one access point is a virtualized access point instance. 
At least the following teach a “virtualized access point/base station”:
i. Yang (US 2016/0081124)
 [0038] Furthermore, a method for managing subsidiarily wireless connection of WiFi mobile devices in an access point device is further provided, the access point device virtualizes physical resources on an access point device, to obtain a plurality of virtual access points that are independent one another, and the virtual access points broadcast beacon information corresponding to the virtual access points within an area corresponding to the virtual access points. In this way, a physical access point is virtualized into a plurality of virtual access points having independent beacons, so as to allocate the WiFi mobile devices evenly among the plurality of virtual access points, avoid beacon transmission of the virtual access points at an appropriate time, and reduce the number of power save mode clients that are simultaneously awakened.
ii.  Shattil (US 2016/0094318)
[0032] In some aspects of the disclosure, central processing comprises distributed computing. Thus, a network operator can dynamically allocate processing resources within a centralized baseband pool to different virtualized base stations and different air interface standards. This allows the operator to efficiently support a variety of air interfaces and adjust to varying network loads across different geographical areas. Within a centralized baseband pool, physical layer processing resources can be efficiently managed and allocated via real time virtualization. Thus, a base station instance can be adapted through the flexible resource combination, which can adjust, allocate, and re-allocate resources based on each virtualized base station's requirements in order to meet its demands.
iii.  Polehn (US 2016/0330736)
[0022] As shown, the baseband unit 110 is coupled with a virtualized base station pool 102. The baseband unit 110 may include the virtualized base station pool 102 or may host the virtualized base station pool 102. The virtualized base station pool 102 may include one or multiple virtual machines 104.1-3. The virtual machines 104.1-3 may include base station resources for managing a radio access network or a cellular network. While three virtual machines are illustrated, the virtualized base station pool may include any number of virtual machines. Each virtual machine 104.k (where k is a number between 1 and 3) may implement all or a portion of the network management and control functions of the baseband unit 110, such as determining the time when the remote radio heads 120.1-3 are to transmit the signal to the user equipment 130 via the radio connections 125.1-3.
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Smith, such that the access point is a virtualized access point instance, to provide the ability to virtualize the base station hardware for easy reconfiguration of spectrum resources as needed based upon current user needs, congestion, available bandwidth, etc..







As per claim 11, Smith (8,964,685 - from IDS) teaches claim 6, but is silent on wherein the system manager is configured to create another virtualized access point instance based on the shared access system data.
At least Yang or Shattil or Polehn teach the ability to “create” a virtualized access point(s) and if/when these are changed (as needed to optimize communications, etc.), then they are inherently destroyed and a new one is created in its place.
See Shattil (Para #22, as cited in claim 4 above) which teaches optimization of the network resources, which would inherently entail creating/modifying/destroying, etc. the virtualized access point instance(s) in real-time.   
Yang teaches managing the virtualized access points:
[0054] The connection controlling device is for controlling and managing one or more VAPs for a WiFi mobile device.
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Smith, such that it allows the ability to “create” a virtualized access point(s) and if/when these are changed, then they are inherently destroyed and a new one is created in its place, to provide the ability to add/modify/delete a virtualized access point instance to optimize communications in real-time.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith/{Yeramalli or Barabell}/Deaton and further in view of Vrbaski US 2012/0317270
As per claim 15, Smith (8,964,685 - from IDS) teaches claim 13, but is silent on further comprising tracking a capacity of the access point and a utilization of at least one access point. 
At least Vrbaski (US 2012/0317270 – See PTO 892) teaches monitoring the network capacity and usage/utilization of a base station(s) to monitor for at least congestion:
[0029] The network congestion monitoring element 160 may analyze the network capacity and usage of the base stations 120, including the capacity available on the air-interface between the base station 120 and the user equipment 110 or any other network link D'Agosta, Steveused to provide the application to the user equipment 110. If the base station 120 or any other network link reaches a predetermined level of congestion, then the network congestion monitoring element 160 may provide network congestion information to the network platform 136. The network congestion information may further include a congestion level indication that may provide an indication as to the severity of the congestion at the base station 120 or on a network link. In addition, the message may contain a list of user equipments that are contributing to the network congestion. The network congestion monitoring element 160 may be implemented as software on a server or other processor, as a router, as a gateway, or as any other hardware or software capable of providing this functionality.
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Smith, such that it further comprising a usage engine that tracks a capacity of the access point and a utilization of the access point, to provide the ability to monitor each base station in the network for utilization/capacity to optimize communications/congestion.



Allowable Subject Matter
The examiner believes that a more favorable outcome may occur if the appicant amends the independent claims as follows:
	Independent claim + claim 7 + claim 3 + claim 4 + claim 5 + claim 11 + claim 12 + claim 15 + claim 17.
	Claim 7 puts forth determining that an AP is impacted while claim 3 puts forth using a change trend and claim 4 puts forth a virtualized access point that can be modified by instructions.  Claims 5 and 11 put forth destroying and then creating another virtualized AP instance based on the changes.  Change 12 puts forth configuring according to parameters based on the changes (merge with claims 5 and 11) which can be merged with Claim 15 to include tracking capacity and utilization and claim 17 puts forth that changes are made conditionally available when not utilized by an incumbent user.
	This combination of claims would set the claims apart from the teachings of the prior art.
	The examiner leaves it to the applicant to combine all these limitations into one set of cohesive (independent) claims whereupon the examiner should be able to generate an allowance.
	The applicant can also contact the examiner for an interview to discuss.


Conclusion
The attached PTO-892 includes pertinent prior art regarding allocating bandwidth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414